SECOND DIVISION
                                  MILLER, P. J.,
                              HODGES and PIPKIN, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules



                                                                    February 18, 2022




In the Court of Appeals of Georgia
 A21A1377. BRYANT v. THE STATE.

      PIPKIN, Judge.

      Jamez Antwane Bryant appeals from the trial court’s order entered on January

7, 2021, denying his motion to vacate a void sentence.1 As more fully set forth below,

we vacate in part and remand for resentencing.

      The record shows that Bryant entered an Alford2 plea to two counts of enticing

a child for indecent purposes; on October 25, 2018, the trial court sentenced Bryant


      1
       Bryant’s notice of appeal states that his appeal is from the “Orders” of the trial
court entered on January 7, 2021, and the record discloses that the trial court also
entered an order on that date denying Bryant’s motion to withdraw his plea. However,
Bryant does not enumerate any error as to the denial of that motion, and we do not
consider any contention related thereto. To the extent that Bryant argues that he
should be allowed to withdraw his plea because his sentence must be vacated, we
address that contention below.
      2
          North Carolina v. Alford, 400 U. S. 25 (91 SCt 160, 27 LE2d 162) (1970).
on each count to thirty years, twenty to serve in confinement and the remainder on

probation, to run concurrently. In the months following his conviction and

sentencing, Bryant filed multiple pro se motions, including motions to withdraw his

plea, a motion in arrest of judgment, motions to vacate or modify his sentence, and

motions for an out-of-time appeal. On April 26, 2019, the trial court entered a

consolidated order denying Bryant’s motions, and Bryant filed an untimely notice of

appeal from that order. That case was docketed in this Court as Case No. A20A0052,

and on August 5, 2019, we dismissed Bryant’s appeal for lack of jurisdiction. See

OCGA § 5-6-38 (a); Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995)

(“The proper and timely filing of a notice of appeal is an absolute requirement to

confer appellate jurisdiction on this Court.”) (citation and punctuation omitted).

      Back in the trial court, Bryant continued to file multiple pro se motions,

including another motion for an out-of-time appeal, and the trial court denied his

motion on July 11, 2019. Bryant appealed to this Court, and his appeal was docketed

in this Court as Case No. A20A0147. However, based on principles of res judicata,

we concluded Bryant’s appeal was barred by our previous dismissal of his appeal in

Case No. A20A0052, and we once again dismissed his appeal.



                                          2
      Bryant, however, continued to file motions in the trial court, and on October

5, 2020, almost two years after he entered his Alford plea, Bryant filed a motion to

vacate a void sentence and another motion to withdraw his Alford plea. The trial court

denied his motions, and Bryant filed this appeal.3 On appeal, Bryant argues that the

trial court erred by denying his motion to vacate his sentence because the trial court

imposed an illegal condition of probation; additionally, although not raised in the

motion that is the subject of this appeal, Bryant also argues that the requirement that

he register as a sexual offender results in a sentence that exceeds the maximum

punishment allowed for the convicted offenses. Additionally, Bryant has twice moved

to amend his brief on appeal; in his first motion to amend, his raises a merger issue

and in his second motion to amend, he contends that the trial court’s failure to

consider his eligibility for a sentence below the minimum results in a void sentence.

As more fully set forth below, we now vacate the no-contact provision of his probated

sentence but find his other contentions unavailing.

      1. We first inquire into our jurisdiction to consider this appeal. The State argues

that we should also dismiss Bryant’s appeal from the January 7, 2021, order because


      3
        As stated in footnote 1, Bryant does not raise any argument concerning the
denial of his motion to withdraw his plea in his brief on appeal.

                                           3
Bryant previously filed motions to vacate or modify his sentence and his appeals

following the denial of his previous motions were dismissed. The resolution of this

issue turns on whether Bryant has in fact raised a colorable claim of a void sentence

that was not raised in his prior motions.

      When a sentencing court imposes a sentence of imprisonment, its jurisdiction

to later modify or vacate the sentence is limited. The sentencing court generally has

jurisdiction to modify or vacate such a sentence for only one year following the

imposition of the sentence. OCGA § 17-10-1 (f). See also von Thomas v. State, 293

Ga. 569, 571 (2) (748 SE2d 446) (2013). However, “a sentencing court retains

jurisdiction to correct a void sentence at any time.” (Citation and punctuation

omitted.) Rutledge v. State, 360 Ga. App. 824, 830 (2) (861 SE2d 793) (2021). See

also von Thomas, 293 Ga. at 569, 572 (2); Rooney v. State, 287 Ga. 1, 2 (2) (690

SE2d 804) (2010). “A sentence is void if the court imposes punishment that the law

does not allow.” (Citation and punctuation omitted.) von Thomas, 293 Ga. at 571 (2).

State v. McCauley, 353 Ga. App. 94, 98 n.3 (834 SE2d 567) (2019); Harrison v.

State, 201 Ga. App. 577, 583 (5) (411 SE2d 738) (1991) (“A sentence or portion

thereof that is unauthorized by law is a nullity and void.”). “This is true even for

defendants who plead guilty because a defendant who knowingly enters into a plea

                                            4
agreement does not waive the right to challenge an illegal and void sentence.”

(Citation and punctuation omitted.) Rutledge, 360 Ga. App. at 830 (2).

      Thus, in cases where the trial court has lost jurisdiction to vacate or modify a

sentence, a direct appeal from the denial of a motion to vacate a void sentence is

authorized only when the defendant has raised a colorable claim that his sentence is,

in fact, void. Munye v. State, 342 Ga. App. 680, 685 (1) (b) (803 SE2d 775) (2017);

see also Jones v. State, 278 Ga. 669, 671 (604 SE2d 483) (2004) (“Rulings on

pleadings asserting erroneous procedure or unfair treatment are not subject to direct

appeal because they are not rulings on whether the sentence is void.”). “Hence, if a

defendant does not raise a colorable void-sentence claim, his appeal is subject to

dismissal.”Munye, 342 Ga. App. at 685 (1) (b).

      Notwithstanding that a void sentence may be challenged at any time and a

direct appeal from the denial of a motion raising a colorable claim of void sentence

is authorized, these principles are “subject to the equally well established principles

of res judicata and the law-of-the-case rule once the issue has been raised and ruled

upon.” (Citation and punctuation omitted.) Paradise v. State, 321 Ga. App. 371, 373

(740 SE2d 238) (2013). See also Ross v. State, 310 Ga. App. 326, 328 (713 SE2d

438) (2011) (while a void sentence is a nullity and may be vacated at any time, it is

                                          5
still subject to res judicata and law-of-the-case rule; defendant is not entitled to

multiple bites at the apple).

      The State asserts that these principles apply here and that Bryant’s appeal

should be dismissed, arguing that “this issue has already had its day in court

previously.” In support of its argument, the State points to Bryant’s motion to modify

his sentence filed on March 1, 2019, and his motion to vacate and set aside void

conviction and sentence filed on May 5, 2019, as well as to the dismissal of his

appeals following the trial court’s denial of those motions. However, a review of

these motions, as well as other motions Bryant filed seeking to modify his sentence

or purporting to attack his sentence as void, shows that Bryant has not previously

raised the issue set out in his October 5, 2020 void sentence challenge which is the

subject of this appeal – that a condition of his probation is illegal and void – and that

such motion, for the first time, raised a colorable claim that at least a portion of

Bryant’s sentence is void. Sumner v. State, 284 Ga. App. 308, 312 (1) (643 SE2d 831)

(2007) ([W]here a condition of probation in a sentence is unauthorized, that portion

of the sentence is void.”) (citation and punctuation omitted). Accordingly, to the

extent that Bryant has raised a colorable claim of a void sentence, his appeal is

properly before us as to that issue and is not subject to dismissal.

                                           6
      2. Turning to the merits, we first consider Bryant’s contention that the no-

contact provision imposed as a special condition of probation is overly broad and

lacks specificity.4 We agree.

      A trial court has broad discretion in sentencing to impose conditions
      reasonably related to the nature and circumstances of the offense and
      rehabilitative goals of probation. But such conditions must be stated
      with reasonable specificity to afford the probationer notice of the groups
      and places he must avoid. And the conditions must not be so broadly
      worded as to encompass groups and places not rationally related to the
      purpose of the sentencing objective.


(Citation and punctuation omitted.) Grovenstein v. State, 282 Ga. App. 109, 111 (1)

(637 SE2d 821) (2006).

      The record shows the trial court imposed the following special condition of

probation, which prohibited Bryant from having contact with minors:

      You shall have no contact, whether directly in person or indirectly,
      through any means of communication, with any child under the age of
      eighteen (18), nor with any person unable to give consent because of
      mental or emotional limitations. Neither shall you attempt contact with


      4
       The no-contact provision is set out in “Sex Offenders Special Conditions of
Probation” number 1.

                                          7
      the aforementioned except under circumstances approved in advance
      and in writing by the Court. If you have incidental contact with children,
      you will be civil and courteous to the child and immediately remove
      yourself from the situation. You will discuss the contact at your next
      meeting with your Probation Officer.


      This Court has previously rejected similar special conditions of probation. As

we explained in Ellis v. State, 221 Ga. App. 103, 104 (1) (470 SE2d 495) (1996), a

case also involving a sex offense against a child, while

      it was reasonable for the trial court to regulate [defendant’s] contact with
      children by imposing conditions prohibiting his association with groups
      dealing with children and prohibiting his presence at certain locations
      where children are present, . . . such conditions should be stated with
      reasonable specificity so that [defendant] has notice of the groups and
      locations he must avoid and so that the conditions are not so broadly
      worded as to encompass groups and locations not rationally related to
      the purpose of the sentencing objective.


      Here, the special condition at issue failed to provide Bryant with sufficient

notice of the groups and places he was required to avoid and was so overbroad and

lacking in specificity that it “could be applied to prohibit [Bryant] from shopping at

virtually any store, visiting any restaurant, or literally going to any other location in

which [Bryant] would come into contact with the general public.” (Citation and


                                           8
punctuation omitted.) Chaney v. State, 355 Ga. App. 737, 741 (c) (845 SE2d 704)

(2020). See also Harrell v. State, 253 Ga. App. 440, 441 (1) (559 SE2d 155) (2002)

(Special conditions of probation were vacated where they did not provide the required

notice of the groups and locations to avoid and were too broadly worded to be

rationally related to the purpose of the sentencing objectives.); Ellis, 221 Ga. App. at

104 (1). Further, “the trial court’s condition violates the principle that conditions must

not be so broadly worded as to encompass groups and locations not rationally related

to the purpose of the sentencing objective.” (Citation and punctuation omitted.)

Chaney, 355 Ga. App. at 741 (c), quoting Ellis, 221 Ga. App. at 104 (1). See also

Grovenstein, 282 Ga. App. at 111 (1). In sum, “it is clear that Georgia law does not

support the kind of universal special condition of probation, prohibiting contact with

an individual or particular cohort without limitation.” Chaney, 355 Ga. App. at 742

(c). Accordingly, the no-contact special condition of Bryant’s probation is vacated,

and the case is remanded to the trial court for resentencing as to the vacated

condition.

      3. Bryant also contends that sex offender registration for life, which he will be

subjected to following his release from prison, see OCGA § 42-1-12, exceeds the

maximum punishment for his crimes in violation of OCGA § 17-10-1 (a) (1).

                                            9
However, it has previously been recognized that such requirements are “regulatory

and not punitive in nature[.]” Rainer v. State of Ga., 286 Ga. 675, 676 (1) (690 SE2d

827) (2010).Thus, Bryant’s contention that the registration requirement is an illegal

“punishment” is unavailing since “current law does not deem registration as a sexual

offender to be punishment.” Hollie v. State, 287 Ga. 389, 391 (3) (696 SE2d 642)

(2010). Accordingly, this contention does not present a void sentence claim.

      4. Bryant has also filed an amended brief seeking to raise a merger claim based

on the contention that he was improperly sentenced for the same crime – two counts

of enticing a child for indecent purposes. However, the indictment names a separate

victim in each count and, accordingly, there is no merger. Jones v. State, 290 Ga. 670,

672 (2) (725 SE2d 236) (2012) (“[T]he merger doctrine does not apply if each of the

charged crimes was committed against a different victim.”) (citation and punctuation

omitted). Bryant’s motion to amend his brief is denied.

      5. Bryant filed a separate request to amend his brief to raise a contention that

his sentence is void because the trial court failed to consider imposing sentences

below the mandatory minimum. However, as we have previously explained, “[t]he

failure to deviate – or consider deviating – below a minimum sentence does not

render the sentence one that the law does not allow, so long as the sentences imposed

                                          10
remain within the range of punishment permitted by law.” (Punctuation omitted.)

Jackson v. State, 338 Ga. App. 509, 510 (790 SE2d 295) (2016). Accordingly,

Bryant’s motion to amend his brief to raise this claim is also denied.

      6. Lastly, we note that Bryant has requested we vacate his sentence and remand

for resentencing and to allow him to withdraw his plea. However, because we have

vacated only the no-contact special condition of Bryant’s probation and remanded

only for resentencing as to that provision, leaving the remainder of his sentence

intact, Bryant has no right to withdraw his plea. See Thompson v. State, 348 Ga. App.

807, 808-810 (824 SE2d 685) (2019); see also Hallford v. State, 289 Ga. App. 350,

351-352 (1) (657 SE2d 10) (2008).

      Sentence vacated in part, and case remanded for resentencing. Miller, P. J.,

and Hodges, J., concur.




                                         11